                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DENISE WOLFGRAM-KENNEDY,
                   Plaintiff,
                                                    Case No. 19-cv-774-pp
      v.
NANCY BERRYHILL,
                   Defendant.

     ORDER GRANTING AMENDED MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. The plaintiff also filed an unsigned

and undated request to proceed without prepayment of the filing fee, dkt. no. 3,

the court issued an order on May 24, 2019 giving her the opportunity to amend

her request, dkt. no. 5. The plaintiff has filed the amended motion. Dkt. No. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff states that she is not

employed, and not married. Dkt. No. 6 at 1. The plaintiff lists income of $840

per month from “[r]ent on [her] property, [w]aitress” (despite the fact that she

indicates that she’s not employed). Id. at 2. The plaintiff states that she has

monthly expenses of $500. Id. at 2-3. The plaintiff indicates that she owns a

1999 Nissan Pathfinder worth approximately $500 and a home worth

approximately $1,200, she has no cash on hand or in a bank account, and she

                                          1
owns no other property of value. Id. at 3-4. The plaintiff has demonstrated that

she cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that her claim for benefits was denied by

the Commissioner for lack of disability, that the plaintiff is disabled, and that

the conclusions and findings of fact by the Commissioner are not supported by

substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 30th day of May, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge


                                          2
